Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.  Applicant has argued that the prior art relied upon in the last Office Action does not teach or suggest the feature “wherein the firs organic film includes a first ultraviolet light absorbent and the second organic film includes a second ultraviolet light absorbent, a wavelength range of the light absorbed by the first ultraviolet light absorbent being different from a wavelength range absorbed by the second ultraviolet light absorbent”, which has been added to the amended claims.  Applicant has also added new claim 16 which depends upon amended claim 1.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-7, and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 15 of claim 1, in the recitation  “the ultraviolet light absorbent”, it is not clear which of the ultraviolet light absorbents is meant, as claim 1 recites a first ultraviolet light absorbent and a second ultraviolet light absorbent.  Claims 3-4, 6-7, and 16 are rejected as depending upon claim 1.



Claims 1   3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2016/0064690 A1)(“Kook”) in view of Tanaka et al (US 2018/0009775 A1)(“Tanaka”) and of Ouderkirk et al (US 2013/0235515 A1)(“Ouderkirk”) and of Dobbertin et al (US 2014/0374729 A1).
Kook discloses a display (Abstract) including 
A substrate 100 shown in Fig. 2,, a display on the substrate including a plurality of display elements, as Kook discloses in Fig. 2 a display region including a plurality of pixels and a nondisplay region (para. 0029)
An encapsulator covering the display part shown in Fig. 2 which includes layers 170, 165, and 160 (para. 0037), 
The encapsulator includes a first inorganic film 160, an organic film  165 and a second inorganic film  170 (para. 0037) in a sandwich structure in which the organic film is between the first and second inorganic films (Fig. 2)
The organic film directly contacts the first and second inorganic films (Fig. 2).
Kook  is silent with respect to the transmittance of the organic film and with respect to an ultraviolet light absorbent and including a hydroxyl group being the organic film exhibits a transmittance of 80% or higher with respect to light having a wavelength of 430 nm, and 
Kook is also silent with respect to the organic film includes an ultraviolet light absorbent and with respect to 
The ultraviolet light absorbent is a compound that includes a hydroxyl group and first and second light absorbent with different wavelength ranges.
Tanaka, in the same field of endeavor of photosensitive layers for OLED  display devices (para. 0002), discloses that properties such as photosensitivity and transmittance are important (para. 0012), 
Ouderkirk, in the same field of endeavor of curable sealant for display devices (para. 0007), and Ouderkirk also discloses that for acrylates (para. 0011) and methacrylates (para. 0027), the transmittance for wavelengths 420 nm and greater, which includes 430 nm, is greater than 80%, as Ouderkirk discloses that for greater than 420 nm, the obscuring is less than 5%, which is a disclosure of the transmittance is greater than 80% (Abstract and Fig. 2).
Dobbertin, in the same field of endeavor of light absorbing material in planarization or encapsulation layer (Abstract and para. 0096), discloses organic films with light absorbant in the organic film in a stack which includes organic films and inorganic films stacked in a multilayer arrangement (para. 0093-0094) and the material can include TiO2 or ZnO (para. 0096).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compounds and the monomers disclosed by Tanaka with the display disclosed by Kook in order to obtain the benefit of high sensitivity and transmittance as disclosed by Tanaka (para. 0012) and because Tanaka discloses compounds and monomers of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Dobbertin with the device disclosed by Kook in order to obtain the benefit of providing protection from defined wavelengths of light to the device as disclosed by Dobbertin (Dobbertin, para. 0114).
Ouderkirk provides support that the arrangement disclosed by the combination of Kook and Tanaka has a transmittance within the recited range.

Re claim 4:  Kook discloses the apparatus as stated in the rejection of claim 1 above includes the organic film includes an acrylic group functional group (para. 0039).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Kook and Tanaka and Ouderkirk and Dobbertin discloses the display as stated in the rejection of claim 1 above with tranmittance of less than or equal to 10% with respect to light of wavelength of 405 nm, as Ouderkirk, in the same field of endeavor of curable sealant for display devices (para. 0007),  discloses that for acrylates (para. 0011) and methacrylates (para. 0027), the transmittance for wavelengths of 300 to 400 nm the transmittance is less than about 5% (Abstract and Fig. 2).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  Kook  discloses the uppermost top film of the encapsulator of the display apparatus includes an inorganic material and does not include the ultraviolet light absorbent, as Kook discloses the uppermost top film of the encapsulator of the display is for example silicon oxide(SiOx) (para. 0038).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
           Re claim 7:  Kook discloses the display apparatus including a plurality of display elements as stated in the rejection of claim 1 above, and Kook also discloses the display elements emit light in a direction toward the encapsulator, as Kook discloses the top or the bottom electrode  is formed by a transparent conductive film depending upon whether the light is emitted through the top of the device  
          Re claim 16: The combination of Kook and Tanaka and Ouderkirk and Dobbertin discloses the limitations on the transmittance at the recited wavelength ranges, as   Tanaka discloses acrylic compounds (para. 0005) such as methacrylates (para. 0033), including acrylates which include hydroxyl groups (para. 0134) and the addition of ultraviolet absorbers (para. 0255) such as benzophenones (para. 0254), and Ouderkirk discloses transmittance for wavelengths 420 nm and greater, which includes 430 nm, is greater than 80%, as Ouderkirk discloses obscuring is less than 5% , which is a disclosure of the transmittance is greater than 80% (Abstract and Fig. 2).  Ouderkirk provides support that the arrangement disclosed by the combination of Kook and Tanaka has transmittance within the recited range.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895